EXHIBIT Nov 06, 2009 Reed's Inc. Updates Calendar for Rights Offering LOS ANGELES, CA(Marketwire - November 05, 2009) - Reed's Inc. (NASDAQ:REED), maker of the top-selling sodas in natural food stores nationwide, announced today that certain dates have been adjusted to the calendar for its previously announced rights offering of Series B Convertible Preferred Stock.Due to the November 11, 2009 holiday, the last day to buy stock and receive rights will be November 9, 2009, and the Shares will trade ex-rights on November 10, 2009.The record date remains unchanged at November 13, 2009.The complete updated calendar is as follows: Important Dates Last Day to Buy Stock and Receive Rights November 09, 2009(1) Shares Trade Ex-Rights November 10, 2009 Record Date November 13, 2009 Subscription Period From November 16, 2009 to December 14, 2009(2) Rights Eligible for Trading November 17, 2009 Last Day Rights May Be Traded December 9, 2009(2) Expiration Date December 14, 2009(2) (1)
